Citation Nr: 0115633	
Decision Date: 06/06/01    Archive Date: 06/13/01	

DOCKET NO.  01-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Johnson, Counsel


INTRODUCTION

The appellant had service as a New Philippine Scout from May 
1946 to April 1949.  The appellant claims no disability 
related to service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDING OF FACT

The appellant's military service had been verified by the US 
Army as service with the New Philippine Scouts from May 1946 
to April 1949.


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 1991); 38 C.F.R. §§ 3.1, 3.16, 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VA shall pay a pension to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability.  38 U.S.C.A. § 1521(a).  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the US Armed 
Forces.  38 C.F.R. § 3.6.  "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, or Coast Guard, 
and includes Reserve components.  38 C.F.R. § 3.1.  

Regular Philippine Scouts.  Service in the Philippine Scouts 
(except that described in the next paragraph), the insular 
force of the Navy, Samoan Native Guard, and Samoan Native 
Band of the Navy is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
38 C.F.R. § 3.8(a).  

Other Philippine Scouts.  Service of persons enlisted under 
Section 14, Public Law 190, 79th Congress (Act of October 6, 
1945), is included for compensation, and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law 190 as it constituted the sole 
authority for such enlistments during that period.  
38 U.S.C.A. § 3.8(b) (emphasis added).

Under the applicable law, service in the New Philippine 
Scouts under Section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945, shall not be deemed to have been 
active military, naval, or air service for the purposes of 
any laws administered by the VA except with respect to 
certain contracts of National Service Life Insurance, the 
Missing Person's Act, compensation for service-connected 
disability or death, dependency and indemnity compensation 
and burial benefits.  38 U.S.C.A. § 107.

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

Analysis:  The appellant's proof of service, consisting of a 
US Army qualification record, record of honorable discharge, 
and certificate from Headquarters, Philippines Command, as 
well as the veteran's application for VA benefits, indicate 
that he had active service from May 1946 through April 1949 
with the New Philippine Scouts.  

As explained by the RO to the appellant in it's initial 
November 2000 notification and in the subsequent January 2001 
Statement of the Case, all enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 1945 
and June 1947, inclusive, were made under the provisions of 
Public Law 190 as it constituted the sole authority for such 
enlistments during that period.  Service of individuals who 
are shown to have been enlisted during this period, such as 
the appellant in May 1946, is specifically excluded for 
consideration of entitlement to VA nonservice-connected 
pension benefits.  

The applicable laws and regulations provide that service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  That is, the laws and regulations 
clearly provide that pension is not payable based on the 
veteran's actual period of recognized military service.  The 
appellant's application for VA nonservice-connected pension 
benefits must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The only authority for the appellant's enlistment in 1946 as 
a Philippine Scout was Public Law 190.  38 C.F.R. § 3.8.  
Although the appellant obviously feels strongly that the 
circumstances of his service should be given appropriate 
consideration, the Board must note that the validity of the 
legislation and implementing regulations has been previously 
considered and affirmed.  See, for example, Quiban v. 
Veterans Administration, 928 F.2d 1154 (D.C.Cir. 1991); 
Rosalinas v. Brown, 5 Vet. App. 1 (1993).

Upon application of the pertinent laws and regulations, the 
Board has no recourse but to find that the basic eligibility 
requirements for nonservice-connected disability pension 
benefits have not been satisfied as the appellant has not 
established that he had the requisite service.  His claim has 
no legal merit and, therefore, must be denied.


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

